Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being obvious over Huang; Chih-Yung et al. (US 20120145078 A1) in view of Kim; Jisoo et al. (US 8617347 B2).
Huang teaches a processing chamber (408; Figure 4) comprising: a plurality of processing regions (inner two 400; Figure 4), each processing region (inner two 400; Figure 4) independently having a height defined by a front face of a gas distribution plate (302; Figure 4) and a top surface of a substrate support (between 400,406; Figure 4), each of the processing regions (inner two 400; Figure 4) bounded around an outer peripheral edge by one or more vacuum channel (312,308; Figure 3-6), wherein a first processing region (inner left 400 between 312,306; Figure 4) has a first vacuum channel (left 312; Figure 4) formed in a bottom surface of the gas distribution plate (302; Figure 4), the first vacuum channel (left 312; Figure 4) having; a first outer diameter (first OD of 312; Figure 4) associated with a first reactant to form a first film and a second processing region (inner right 400 between 312,306; Figure 4) has a second vacuum channel (right 312; Figure 4-Applicant’s 341b; Figure 3B) with a second outer diameter (second OD of 312; Figure 4) associated with a second reactant to form a second film – claim 1. The Examiner’s above and below italicized claim text are believed intended use claim requirements. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Huang further teaches:
The processing chamber (408; Figure 4) of claim 1, wherein the first outer diameter (first OD of 312; Figure 4) is less than a diameter (diameter of 400; Figure 4) of a wafer supported by the substrate support (between 400,406; Figure 4), as claimed by claim 3. Applicant’s claim is an intended use claim requirement for the pending apparatus claims that depends on the size of the non-structural substrate. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The processing chamber (408; Figure 4) of claim 3, wherein the first outer diameter (first OD of 312; Figure 4) is less than or equal to 2 mm less than the diameter (diameter of 400; Figure 4) of the wafer, as claimed by claim 4. Applicant’s claim is an intended use claim requirement for the pending apparatus claims that depends on the size of the non-structural substrate. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The processing chamber (408; Figure 4) of claim 4, wherein the first processing region (inner left 400 between 312,306; Figure 4) and the second processing region (inner right 400 between 312,306; Figure 4) are concentric (along 406; Figure 4), as claimed by claim 5. 
The processing chamber (408; Figure 4) of claim 5, further comprising a purge region (312; Figure 4-Applicant’s 380/380a/380b; Figure 3-6) outside of the second processing region (inner right 400 between 312,306; Figure 4), as claimed by claim 6. Applicant’s “purge region” implies a use of a purge gas. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The processing chamber (408; Figure 4) of claim 1, wherein the first processing region (inner left 400 between 312,306; Figure 4) and the second processing region (inner right 400 between 312,306; Figure 4) are spatially separated by a purge region (304; Figure 4-Applicant’s 380/380a/380b; Figure 3-6), as claimed by claim 7. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
A processing chamber (408; Figure 4) comprising: a substrate support (between 400,406; Figure 4) with a top surface configured to support a wafer during processing and move the wafer between a plurality of processing regions (inner two 400; Figure 4); a first processing region (inner left 400 between 312,306; Figure 4) comprising a first gas distribution plate (inner left 304; Figure 6) having a first front face opposite the top surface of the substrate support (between 400,406; Figure 4), the first gas distribution plate (inner left 304; Figure 6) bounded by a first vacuum channel (left 312; Figure 4) on the first front face having a first outer diameter (first OD of 312; Figure 4), the first vacuum channel (left 312; Figure 4) formed in a bottom surface of the first gas distribution plate (inner left 304; Figure 6); and a second processing region (inner right 400 between 312,306; Figure 4) comprising a second gas distribution plate (inner right 414; Figure 4) having a second front face opposite the top surface of the substrate support (between 400,406; Figure 4), the second gas distribution plate (inner right 414; Figure 4) bounded by a second vacuum channel (right 312; Figure 4-Applicant’s 341b; Figure 3B) on the second front face, the second vacuum channel (right 312; Figure 4-Applicant’s 341b; Figure 3B) formed in a bottom surface of the second gas distribution plate (inner right 304; Figure 4)  – claim 15
The processing chamber (408; Figure 4) of claim 15, wherein the substrate support (between 400,406; Figure 4) is configured to support multiple wafers, as claimed by claim 16.
The processing chamber (408; Figure 4) of claim 15, wherein the first outer diameter (first OD of 312; Figure 4) is less than the diameter (diameter of 400; Figure 4) of the wafer, as claimed by claim 18. Applicant’s claim is an intended use claim requirement for the pending apparatus claims that depends on the size of the non-structural substrate. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Huang does not teach:
Huang’s first outer diameter (first OD of 312; Figure 4) being less than the second outer diameter (second OD of 312; Figure 4), wherein the first outer diameter (first OD of 312; Figure 4) and the second outer diameter (second OD of 312; Figure 4) are configured to provide a reduced width deposition transition zone (Applicant’s 360; Figure 6) defined by full deposition on a wafer placed on the substrate support and less deposition on the substrate support (between 400,406; Figure 4) – claim 1
The processing chamber (408; Figure 4) of claim 1, wherein a difference between the first outer diameter (first OD of 312; Figure 4) and the second outer diameter (second OD of 312; Figure 4) is in the range of 2 mm to 5 mm, as claimed by claim 2
The processing chamber (408; Figure 4) of claim 1, wherein an opening of the first vacuum channel (left 312; Figure 4) and an opening of the second vacuum channel (right 312; Figure 4-Applicant’s 341b; Figure 3B) are independently less than or equal to 8 mm, as claimed by claim 8
the second vacuum channel (right 312; Figure 4-Applicant’s 341b; Figure 3B) having a second outer diameter (second OD of 312; Figure 4) which is greater than the first outer diameter (first OD of 312; Figure 4) – claim 15
The processing chamber (408; Figure 4) of claim 15, wherein the first outer diameter (first OD of 312; Figure 4) and the second outer diameter (second OD of 312; Figure 4) have a difference in a range of 2 mm to 5 mm, as claimed by claim 17
The processing chamber (408; Figure 4) of claim 18, wherein the first outer diameter (first OD of 312; Figure 4) is less than the diameter (diameter of 400; Figure 4) of the wafer by an amount less than or equal to 2 mm, as claimed by claim 19
The processing chamber (408; Figure 4) of claim 15, wherein the opening of the first vacuum channel (left 312; Figure 4) and the second vacuum channel (right 312; Figure 4-Applicant’s 341b; Figure 3B) is less than or equal to 8 mm, as claimed by claim 20
Kim also teaches a multi-chamber apparatus (Figure 2) including optimized chamber geometries (Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Huang to optimize Huang’s relative chamber geometries. Motivation is for influencing flow conductance as taught by Kim (column 4; lines 4-10) imparting control for “process uniformity to as low as 10% across the workpiece” as taught by Kim (column 1; lines 27-36). Further, it is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v. TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04)
Response to Arguments
Applicant’s arguments, see pages 7-12, filed November 12, 2022, with respect to the rejections of claims 1-8 and 15-20 under Baluja; Sanjeev et al. (US 20120132618 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chih-Yung et al. (US 20120145078 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716